       Case 7:19-cv-00399 Document 21 Filed on 04/09/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 10, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

PRISCILA L. LOZANO,                               §
                                                  §
           Plaintiff,                             §
VS.                                               § CIVIL ACTION NO. 7:19-cv-00399
                                                  §
SOUTH TEXAS FEDERAL CREDIT                        §
UNION,                                            §
                                                  §
           Defendant.                             §

                                             ORDER

         The Court now considers Plaintiff’s counsel Alexander J. Taylor’s (Mr. Taylor’s) failure

to pay sanctions. As detailed in this Court’s earlier order,1 Mr. Taylor failed to appear at the

February 25, 2020, initial pretrial and scheduling conference and failed to show good cause for

his failure to appear. The Court ordered Mr. Taylor to pay sanctions in the amount of $700.00 to

the Clerk of the Court no later than April 3, 2020, and warned that failure to pay will result in

further sanctions.2 To date, Mr. Taylor has failed to pay any sanctions and has not demonstrated

good cause for his failure. Accordingly, the Court ORDERS Alexander J. Taylor to pay

sanctions in the total amount of $1,400.00 to the Clerk of the Court no later than April 17, 2020.

This order supersedes the Court’s earlier order for sanctions. 3 Failure to pay will result in further

sanctions.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 9th day of April 2020.


                                                   ___________________________________
                                                                Micaela Alvarez
                                                           United States District Judge

1
  Dkt. No. 20.
2
  Id.
3
  Id.

1/1
